IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 315 MAL 2021
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 HERMAN ALBERT ARMOLT, JR.,                     :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2021, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by the Petitioner, are set forth below.


      (1)    Whether the trial court erred in retaining jurisdiction to try and sentence
             Petitioner as an adult for crimes that he committed as a juvenile.

      (2)    Whether the trial court erred by conferring adult jurisdiction and imposing a
             four to eight-year prison sentence upon an individual for crimes committed
             while the individual was a juvenile violated the Equal Protection, Due
             Process and Cruel and Unusual Punishment clauses of the United States
             and Pennsylvania Constitution.